TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-03-00080-CV



                                Sunbelt Transformers, Inc., Appellant

                                                    v.

                                       Thomas Jarolik, Appellee


          FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
               NO. 184288-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellant and appellee filed an agreed motion to vacate the trial court=s judgment and

dismiss this appeal because they have settled all issues between them and no longer desire to pursue this

appeal.

                In accordance with the agreement of the parties, the judgment of the trial court is vacated

and this appeal is dismissed, with costs taxed against the party incurring same. Tex. R. App. P. 42.1(a)(2).




                                                 Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Agreed Motion

Filed: April 10, 2003